Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                   CASE NO. 9:19-cv-80775
  ELENA VENCLIK

                Plaintiff,
  vs.

  CAREGIVER SERVICES, INC., ALAN
  SODERQUIST, and STEVEN HOCHHAUSER,

              Defendants.
  _______________________________________________/

                                         COMPLAINT
                                     [Jury Trial Demanded]

         Plaintiff Elena Venclik files her Complaint against Caregiver Services, Inc.

  (“Caregiver”), Alan Soderquist, and Steven Hochhauser and alleges as follows:

                                            SUMMARY

          1.      Caregiver Services, Inc., Alan Soderquist, and Steven Hochhauser (hereinafter

  Collectively “Defendants”) required and/or permitted Elena Venclik (hereinafter “Plaintiff”) to

  work in excess of forty hours per week but refused to compensate her properly for such hours.

          2.      Defendants’ conduct is in violation of the Fair Labor Standards Act (FLSA),

  which requires employers to compensate non-exempt employees for their overtime work. See,

  29 U.S.C. § 207(a).

          3.      Plaintiff is a FLSA non-exempt worker who has been denied overtime pay

  required by law, for which she now seeks recovery.

                                    JURISDICTION AND VENUE

          4.      This Court has jurisdiction over the subject matter of this action under 29

  U.S.C. § 201, Et. Seq. and 28 U.S.C. § 1331.
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 7




          5.        Venue is proper in the Southern District of Florida because Defendants engage

  in business here and reside here.

                                             THE PARTIES

          6.        Upon information and belief, at all times material hereto Defendant Soderquist

  is over eighteen years of age and is a resident of Miami, Florida.

          7.        Upon information and belief, at all times material hereto Defendant Hochhauser

  is over eighteen years of age and is a resident of Miami, Florida

          8.        At all times material hereto, Caregiver, a foreign for-profit corporation, was and

  continues to be engaged in business in Florida with its principal address listed as 10451 NW

  117th Avenue, Suite 110, Miami, FL 33178.

                                              COVERAGE

         9.         Defendant Caregiver is an enterprise that engages in commerce or in the

  production of goods for commerce.

         10.        Defendant Soderquist was a managing agent of Caregiver, said Defendant acted

  and act directly in the interests of the Defendant Caregiver. Defendant Soderquist effectively

  dominated Caregiver administratively, or otherwise acts, or has the power to act, on behalf of the

  corporation vis-à-vis its employees and had the authority to direct and control the work of others.

  Therefore, Defendant Soderquist was an “employer” of the Plaintiff within the meaning of 29

  U.S.C. §203(d).

         11.        At all times material hereto, Defendant Soderquist operated Caregiver.

         12.        At all times material hereto, Defendant Soderquist regularly held and/or

  exercised the authority to hire and fire employees of Caregiver.

         13.        At all times material hereto, Defendant Soderquist regularly held and/or

                                                   2
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 7




  exercised the authority to determine the work schedules for the employees of Caregiver.

         14.       At all times material hereto, Defendant Soderquist regularly held and/or

  exercised the authority to control the finances and operations of Caregiver.

         15.       Defendant Hochhauser was a managing agent of Caregiver, said Defendant

  acted and act directly in the interests of the Defendant Caregiver. Defendant Hochhauser

  effectively dominated Caregiver administratively, or otherwise acts, or has the power to act, on

  behalf of the corporation vis-à-vis its employees and had the authority to direct and control the

  work of others. Therefore, Defendant Hochhauser was an “employer” of the Plaintiff within the

  meaning of 29 U.S.C. §203(d).

         16.       At all times material hereto, Defendant Hochhauser operated Caregiver.

         17.       At all times material hereto, Defendant Hochhauser regularly held and/or

  exercised the authority to hire and fire employees of Caregiver.

         18.       At all times material hereto, Defendant Hochhauser regularly held and/or

  exercised the authority to determine the work schedules for the employees of Caregiver.

         19.       At all times material hereto, Defendant Hochhauser regularly held and/or

  exercised the authority to control the finances and operations of Caregiver

          20.      Each Defendant acted, either directly or indirectly, in the interest of an

  employer with respect to Plaintiff.

          21.      Accordingly, each Defendant is both a covered “enterprise” and an “employer”

  under the FLSA.

          22.      Defendants have had, and continue to have, an annual gross income of sales

  made or business done of not less than $500,000.



                                                   3
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 7




         23.        In furtherance of Defendants’ business, Defendants’ employees including

  Plaintiff handled, sold, or otherwise utilized goods, materials, and equipment that had been

  moved in or produced for such commerce, thus affording them the protections of the FLSA.

                                      FACTUAL ALLEGATIONS
         24.        Defendants provide in-home caregiver services to its customers.

         25.        Plaintiff is a former employee of Defendants who was employed by Defendants

  as a non-exempt caregiver from on or about May 1, 2012 through on or about May 1, 2019.

         26.        Beginning on or about July 1, 2018, Plaintiff began working with two elderly

  customers of Defendants providing them consistent caregiver services on a 12 hour basis 6 days

  a week. During this time, and thereafter, Defendants refused to compensate Plaintiff her

  overtime premiums for all hours worked in excess of 40 hours per week.

         27.        Plaintiff approximates that she worked on average of 50 to 55 hours per week

  for Defendants.

         28.        Defendants compensated Plaintiff $13.00 per hour for every hour worked,

  regardless of the number of hours worked.

         29.        Plaintiff did not receive overtime compensation and received straight-time pay

  for all hours exceeding 40 in a workweek.

         30.        Defendants improperly classified Plaintiff as exempt for FLSA purposes.

         31.        By way of example, for the pay period covering September 3, 2018 through

  September 9, 2018, Plaintiff worked a total of 72 hours and was only compensated $936.00, or

  $13.00 per hour for every hour worked. Defendant owes Plaintiff an additional $208.00 for this

  pay period alone.




                                                  4
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 7




          32.     For the pay period covering August 27, 2018 through September 2, 2018,

  Plaintiff worked a total of 74 hours and was only compensated $962.00, or $13.00 per hour for

  every hour worked. Defendant owes Plaintiff an additional $221.00 for this pay period alone.

                                  CAUSES OF ACTION
                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

          33.     Plaintiff incorporates all allegations contained in the preceding paragraphs.

          34.     At all relevant times Plaintiff has been entitled to the rights, protections, and

  benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

          35.     Defendants’ failure to pay overtime compensation to Plaintiff violates the

  FLSA.

          36.     Plaintiff is not exempt from the right to receive the appropriate overtime

  pay under the FLSA.

          37.     As a result of Defendants’ failure to compensate their employees, including

  Plaintiff, Defendants have violated—and continue to violate—the FLSA, 29 U.S.C. §201, Et

  Seq.

          38.     Accordingly, Plaintiff is entitled to unpaid overtime wages, liquidated damages,

  as well as reasonable attorneys’ fees and costs of this action as provided by 29 U.S.C. § 216(b).

          39.     Defendants have acted neither in good faith nor with reasonable grounds to

  believe that their actions and omissions were not a violation of the FLSA, and as a result,

  Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the amount

  of unpaid overtime described pursuant to 29 U.S.C. § 216(b).




                                                  5
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 6 of 7




          40.      Alternatively, should the Court find Defendants acted in good faith and that they

  had reasonable grounds to believe that their actions and omissions were not a violation of the

  FLSA, Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

          41.      Plaintiff is entitled to have the limitations period extended to three years

  because Defendants’ actions were willful. 29 U.S.C. § 216(b).

          42.      WHEREFORE, Plaintiff demands judgment against Defendants, jointly and

  severally, plus costs, reasonable attorney’s fees, and such other remedies as the court deems just

  and appropriate.

                                         COUNT II
                                 VIOLATION OF 26 U.S.C. § 7434

          43.      Plaintiffs reaver and reallege paragraphs 1-32 herein.

          44.      Defendant violated 26 U.S.C. § 7434 by willfully filing a fraudulent

  informational return.

          45.      Instead of issuing Plaintiffs a W-2 for customarily issued to employees,

  Defendant instead issued a 1099 form.

          46.      Defendant was supposed to issue Plaintiffs a W-2 and to withhold social

  security taxes and to contribute its matching amount to the Internal Revenue Service.

          47.      Plaintiffs are entitled to damages resulting in harm to them from Defendant’s

  violation of this statute.

          48.      As a direct and proximate result of Defendant’s acts, Plaintiffs suffered and

  continues to suffer damages.

          49.      Pursuant to 26 U.S.C. § 7434(d), a copy of this Complaint was served on the

  U.S. Internal Revenue Service at 1700 Palm Beach Lakes Blvd #130, West Palm Beach, FL


                                                   6
Case 9:19-cv-80775-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 7 of 7




  33401.

                                                PRAYER

         WHEREFORE, Plaintiff respectfully requests judgment be entered in her favor against

  Defendants, jointly and severally, awarding her:

           A.    overtime compensation for all unpaid hours worked in excess of forty hours at the

                 rate of one- and one-half times her regular rate;

           B.    an equal amount as liquidated damages as allowed under the FLSA;

           C.    damages accrued up to three years;

           D.    reasonable attorneys’ fees, costs, and expenses of this action as provided by the

                 FLSA;

           E.   declaratory judgment under Fed. R. Civ. P. 57 and 28 U.S.C. § 2201;

           F.   injunctive relief;

           G. actual damages or a minimum $5,000 penalty (whichever is greater) pursuant to 26

                U.S.C. § 7434(b);

           H. pre-judgment and post judgment interest at the highest rates allowed by law; and

           I.   such other relief as to which Plaintiff may be entitled.

                                                Respectfully submitted,

                                                GOLDBERG & LOREN, PA
                                                By: /s/ James M. Loren, Esq.
                                                James M. Loren
                                                Attorney-in-charge
                                                FL Bar No. 55409
                                                1776 N. Pine Island Road, Suite 224
                                                Plantation, FL 33322
                                                Main Phone: 800-719-1617
                                                Facsimile:     (954) 585-4886
                                                jloren@goldbergloren.com
                                                Attorney for Plaintiff

                                                     7
